Exhibit 10.1
$150,000,000
RightNow Technologies, Inc.
2.50% Convertible Senior Notes due November 15, 2030
PURCHASE AGREEMENT
November 16, 2010
Credit Suisse Securities (USA) LLC,
   As Representative of the Several Purchasers,
      c/o Credit Suisse Securities (USA) LLC,
           Eleven Madison Avenue,
              New York, N.Y. 10010-3629
Dear Sirs:
     1. Introductory. RightNow Technologies, Inc., a Delaware corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”) subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$150,000,000 principal amount of
its 2.50% Convertible Senior Notes due November 15, 2030 (the “Firm Securities”)
and also proposes to grant to the Purchasers an option, exercisable from time to
time by Credit Suisse Securities (USA) LLC (“Credit Suisse”) to purchase an
aggregate of up to an additional U.S.$25,000,000 principal amount (“Optional
Securities”) of its 2.50% Convertible Senior Notes due November 15, 2030, each
to be issued under an indenture, to be dated as of November 22, 2010 (the
“Indenture”), between the Company and The Bank of New York Mellon Trust Company,
N.A., as Trustee. The Firm Securities and the Optional Securities which the
Purchasers may elect to purchase pursuant to Section 3 hereof are herein
collectively called the “Offered Securities”.
     The Company hereby agrees with the several Purchasers as follows:
     2. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the several Purchasers that:
          (a) Offering Circulars; Certain Defined Terms. The Company has
prepared or will prepare a Preliminary Offering Circular and a Final Offering
Circular.
     For purposes of this Agreement:
     “Applicable Time” means 10:00 P.M. (New York time) on the date of this
Agreement.
     “Closing Date” has the meaning set forth in Section 3 hereof.
     “Commission” means the Securities and Exchange Commission.
     “Exchange Act” means the United States Securities Exchange Act of 1934.
     “Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this

-1-



--------------------------------------------------------------------------------



 



Agreement). References to the Final Offering Circular shall be deemed to include
all documents and other information incorporated by reference therein.
     “Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.
     “General Disclosure Package” means the Preliminary Offering Circular
together with any Issuer Free Writing Communication existing at the Applicable
Time and the information in which is intended for general distribution to
prospective investors, as evidenced by its being specified in Schedule B hereto.
     “Issuer Free Writing Communication” means a Free Writing Communication
prepared by or on behalf of the Company, used or referred to by the Company or
containing a description of the final terms of the Offered Securities or of
their offering, in the form retained in the Company’s records.
     “Preliminary Offering Circular” means the preliminary offering circular,
dated November 15, 2010, relating to the Offered Securities to be offered by the
Purchasers. References to the Preliminary Offering Circular shall be deemed to
include all documents and other information incorporated by reference therein.
     “Rules and Regulations” means the rules and regulations of the Commission.
     “Securities Act” means the United States Securities Act of 1933.
     “Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).
     “Supplemental Marketing Material” means any Issuer Free Writing
Communication other than any Issuer Free Writing Communication specified in
Schedule B hereto. Supplemental Marketing Materials include, but are not limited
to, any Issuer Free Writing Communication listed on Schedule C hereto.
     “Underlying Shares” shall mean the shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”), into which the Offered
Securities are convertible.
     Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Securities Act.
          (b) Disclosure. As of the date of this Agreement, the Final Offering
Circular does not, and as of each Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. At the Applicable
Time neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material, when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by any Purchaser through Credit Suisse specifically for use therein, it
being understood and agreed that the only such information is that described as
such in Section 8(b) hereof. Except as disclosed in the General Disclosure
Package, on the date of this Agreement, the Company’s Registration Statement on
Form 8-A filed on July 27, 2004, the Company’s Annual Report on Form 10-K most
recently filed with the Commission (the “Form 10-K”) and all reports subsequent
to the end of the reporting period covered by

-2-



--------------------------------------------------------------------------------



 



such Form 10-K (collectively, the “Exchange Act Reports”) which have been filed
(but not furnished) by the Company with the Commission or sent to stockholders
pursuant to the Exchange Act do not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Such documents, when they were filed with the Commission or became
effective, as the case may be, conformed in all material respects to the
requirements of the Exchange Act and the Rules and Regulations.
          (c) Good Standing of the Company. The Company has been duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, with power and authority (corporate and other) to own its properties
and conduct its business as described in the General Disclosure Package; and the
Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify would not, individually or in the aggregate, result in a
material adverse effect on the condition (financial or otherwise), results of
operations, business or properties of the Company and its subsidiaries taken as
a whole (“Material Adverse Effect”).
          (d) Subsidiaries. Each subsidiary of the Company has been duly
incorporated or organized and is existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (to the extent the concept
of good standing is recognized in such jurisdiction), with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package; and each subsidiary of the Company
is duly qualified to do business as a foreign corporation in good standing in
all other jurisdictions in which its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
so qualify would not, individually or in the aggregate, result in a Material
Adverse Effect; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects.
          (e) Indenture. The Indenture has been duly authorized; the Offered
Securities have been duly authorized; and when the Offered Securities are
delivered and paid for pursuant to this Agreement on each Closing Date, the
Indenture will have been duly executed and delivered, such Offered Securities
will have been duly executed, authenticated, issued and delivered, will conform
to the information in the General Disclosure Package and will conform to the
description of such Offered Securities contained in the Final Offering Circular
and the Indenture and such Offered Securities will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and entitled to the benefits
provided by the Indenture.
          (f) Offered Securities. When the Offered Securities are delivered and
paid for pursuant to this Agreement on each Closing Date, such Offered
Securities will be convertible into the Underlying Shares in accordance with the
terms of the Indenture; the Underlying Shares initially issuable upon conversion
of such Offered Securities have been duly authorized and reserved for issuance
upon such conversion, will conform to the information in the General Disclosure
Package and will conform to the description of such Underlying Shares contained
in the Final Offering Circular; the authorized equity capitalization of the
Company is as set forth in the General Disclosure Package; all outstanding
shares of capital stock of the Company are, and when issued upon conversion the
Underlying Shares will be, validly issued, fully paid and nonassessable; the
stockholders of the Company have no preemptive rights with respect to the
Offered Securities or the Underlying Shares, and none of the outstanding shares
of capital stock of the Company have been issued in violation of any preemptive
or similar rights of any security holder. Except as disclosed in the General
Disclosure Package, there are no outstanding (i) securities or obligations of
the Company convertible into or exchangeable for any capital stock of the
Company, (ii) warrants, rights or options to subscribe for or purchase from the
Company any such capital stock or any such convertible or exchangeable
securities or obligations or (iii) obligations of the Company to issue or

-3-



--------------------------------------------------------------------------------



 



sell any shares of capital stock, any such convertible or exchangeable
securities or obligations, or any such warrants, rights or options.
          (g) No Finder’s Fee. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment
in connection with any transaction related to the Offered Securities or the
Underlying Shares.
          (h) Absence of Further Requirements. No consent, approval,
authorization, or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required for the
consummation of the transactions contemplated by this Agreement and the
Indenture in connection with the offering, issuance and sale of the Offered
Securities and Underlying Shares by the Company.
          (i) Title to Real and Personal Property. Except as disclosed in the
General Disclosure Package, the Company and its subsidiaries have good and
marketable title to all real and personal properties and assets owned by them,
in each case free from liens, charges, encumbrances and defects that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by them; and except as disclosed in the General Disclosure
Package, the Company and its subsidiaries hold any leased real or personal
property under valid and enforceable leases with no terms or provisions that
would materially interfere with the use made or to be made thereof by them.
          (j) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture and this Agreement, and the
issuance and sale of the Offered Securities and Underlying Shares and compliance
with the terms and provisions hereof and of the Indenture and the Offered
Securities will not result in a breach or violation of any of the terms and
provisions of, or constitute a default or a Debt Repayment Triggering Event (as
defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries, (ii) any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except, in the case of clauses (ii) and (iii) above,
for any such breach, violation or default that would not, individually or in the
aggregate, result in a Material Adverse Effect; a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture, or other evidence
of indebtedness (or any person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a portion of such
indebtedness by the Company or any of its subsidiaries.
          (k) Absence of Existing Defaults and Conflicts. Neither the Company
nor any of its subsidiaries is in violation of its respective charter or by-laws
or in default (or with the giving of notice or lapse of time would be in
default) under any existing obligation, agreement, covenant or condition
contained in any indenture, loan agreement, mortgage, lease or other agreement
or instrument to which any of them is a party or by which any of them is bound
or to which any of the properties of any of them is subject, except such
defaults that would not, individually or in the aggregate, result in a Material
Adverse Effect.
          (l) Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.
          (m) Possession of Licenses and Permits. The Company and its
subsidiaries possess, and are in compliance with the terms of, all adequate
certificates, authorizations, franchises, licenses and permits (“Licenses”)
necessary or material to the conduct of the business now conducted or proposed
in the General Disclosure Package to be conducted by them and have not received
any notice of proceedings

-4-



--------------------------------------------------------------------------------



 



relating to the revocation or modification of any Licenses that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.
          (n) Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent that could have a Material Adverse Effect.
          (o) Possession of Intellectual Property. The Company and its
subsidiaries own, possess or can acquire on reasonable terms sufficient
trademarks, trade names, patent rights, copyrights, domain names, licenses,
approvals, trade secrets, inventions, technology, know-how and other
intellectual property and similar rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) necessary or material to the conduct of the business now conducted or
proposed in the General Disclosure Package to be conducted by them, and the
expected expiration of any such Intellectual Property Rights would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the General Disclosure Package (i) there are no rights of third
parties to any of the Intellectual Property Rights owned by the Company or its
subsidiaries; (ii) there is no infringement, misappropriation, breach, default
or other violation, or the occurrence of any event that with notice or the
passage of time would constitute any of the foregoing, by the Company, its
subsidiaries or, to the Company’s knowledge, third parties of any of the
Intellectual Property Rights of the Company or its subsidiaries; (iii) there is
no pending or threatened action, suit, proceeding or claim by others challenging
the Company’s or any subsidiary’s rights in or to, or the violation of any of
the terms of, any of their Intellectual Property Rights, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(iv) there is no pending or threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any such
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (v) there is no pending or
threatened action, suit, proceeding or claim by others that the Company or any
subsidiary infringes, misappropriates or otherwise violates or conflicts with
any Intellectual Property Rights or other proprietary rights of others and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; and (vi) none of the Intellectual Property Rights used by the
Company or its subsidiaries in their businesses has been obtained or is being
used by the Company or its subsidiaries in violation of any contractual
obligation binding on the Company or any of its subsidiaries or otherwise in
violation of the rights of any persons, except in each case covered by clauses
(i) – (vi) such as would not, if determined adversely to the Company or any of
its subsidiaries, individually or in the aggregate, have a Material Adverse
Effect.
          (p) Environmental Laws. Except as disclosed in the General Disclosure
Package, (a)(i) neither the Company nor any of its subsidiaries is in violation
of, or has any liability under, any federal, state, local or non-U.S. statute,
law, rule, regulation, ordinance, code, other requirement or rule of law
(including common law), or decision or order of any domestic or foreign
governmental agency, governmental body or court, relating to pollution, to the
use, handling, transportation, treatment, storage, discharge, disposal or
release of Hazardous Substances, to the protection or restoration of the
environment or natural resources (including biota), to health and safety
including as such relates to exposure to Hazardous Substances, and to natural
resource damages (collectively, “Environmental Laws”), (ii) neither the Company
nor any of its subsidiaries owns, occupies, operates or uses any real property
contaminated with Hazardous Substances, (iii) neither the Company nor any of its
subsidiaries is conducting or funding any investigation, remediation, remedial
action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) neither the Company nor any of its subsidiaries is liable or
allegedly liable for any release or threatened release of Hazardous Substances,
including at any off-site treatment, storage or disposal site, (v) neither the
Company nor any of its subsidiaries is subject to any claim by any governmental
agency or governmental body or person relating to Environmental Laws or
Hazardous Substances, and (vi) the Company and its subsidiaries have received
and are in compliance with all, and have no liability under any, permits,
licenses, authorizations, identification numbers or other approvals required
under applicable Environmental Laws to conduct their respective businesses,
except in each case covered by clauses (i) – (vi) such as would not individually
or in the aggregate have a Material Adverse Effect; (b) to the knowledge of the
Company there are no facts or circumstances that would reasonably be

-5-



--------------------------------------------------------------------------------



 



expected to result in a violation of, liability under, or claim pursuant to any
Environmental Law that would have a Material Adverse Effect; and (c) to the
knowledge of the Company there are no requirements proposed for adoption or
implementation under any Environmental Law that would reasonably be expected to
have a Material Adverse Effect. For purposes of this subsection “Hazardous
Substances” means (A) petroleum and petroleum products, by-products or breakdown
products, radioactive materials, asbestos-containing materials, polychlorinated
biphenyls and mold, and (B) any other chemical, material or substance defined or
regulated as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.
          (q) Accurate Disclosure. The statements in the General Disclosure
Package and the Final Offering Circular under the headings “Certain U.S. Federal
Income Tax Considerations”, “Description of the Notes”, “Description of Capital
Stock”, “Risk Factors – Risks Related to our Business – If we are unable to
protect our intellectual property rights, our competitive position could be
harmed or we could be required to incur significant expenses to enforce our
rights” and “Risk Factors – Risks Related to our Business – Our product
development efforts may be constrained by the intellectual property of others,
and we may become subject to claims of intellectual property infringement, which
could be costly and time-consuming”, insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings.
The statements under the heading “Business – Intellectual Property” contained in
the Form 10-K and incorporated by reference in the Preliminary Offering Circular
and the Final Offering Circular, insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, were when made,
and are in all material respects, accurate and fair summaries of such legal
matters, agreements, documents or proceedings.
          (r) Absence of Manipulation. Neither the Company nor any of its
affiliates has, either alone or with one or more other persons, bid for or
purchased for any account in which it or any of its affiliates had a beneficial
interest any Offered Securities or attempt to induce any person to purchase any
Offered Securities.
          (s) Statistical and Market-Related Data. Any third-party statistical
and market-related data included in the Preliminary Offering Circular, the Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company believes to be reliable and accurate.
          (t) Internal Controls and Compliance with the Sarbanes-Oxley Act.
Except as set forth in the General Disclosure Package, the Company, its
subsidiaries and the Company’s Board of Directors (the “Board”) are in
compliance in all material respects with Sarbanes-Oxley and all applicable
Exchange Rules. The Company maintains a system of internal controls, including,
but not limited to, disclosure controls and procedures, internal controls over
accounting matters and financial reporting, an internal audit function, and
legal and regulatory compliance controls (collectively, “Internal Controls”),
that comply in all material respects with the Securities Laws and are sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with Exchange Rules. The Company
has not publicly disclosed or reported to the Audit Committee or the Board, and
within the next 90 days the Company does not reasonably expect to publicly
disclose or report to the Audit Committee or the Board, a significant deficiency
(except any that has been remediated), material weakness or fraud involving
management or other employees who have a significant role in Internal Controls,
any violation of, or failure to comply with, the Securities Laws, or any matter
which, if determined adversely, would have a Material Adverse Effect. Since the
end of the Company’s last completed fiscal year, there has been no change in its
Internal Controls that has materially affected, or is reasonably likely to
materially affect,

-6-



--------------------------------------------------------------------------------



 



its Internal Controls, and the Company has not implemented and does not
reasonably expect to implement any such change in its current fiscal quarter.
          (u) Conduct of Business. The operations of the Company and its
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including, to the extent applicable to the Company, those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct their respective
businesses, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.
          (v) Litigation. Except as disclosed in the General Disclosure Package,
there are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under the Indenture or this Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and no
such actions, suits or proceedings (including any inquiries or investigations by
any court or governmental agency or body, domestic or foreign) are threatened
or, to the Company’s knowledge, contemplated.
          (w) Financial Statements. The financial statements included in the
General Disclosure Package present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates shown and their results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with the generally accepted accounting
principles in the United States applied on a consistent basis; and the
assumptions used in preparing the pro forma financial statements included in the
General Disclosure Package provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts. The summary and selected financial and statistical data
included in the General Disclosure Package present fairly the information shown
therein and such data has been compiled on a basis consistent with the financial
statements presented therein and the books and records of the Company. The
Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the General Disclosure Package. There
are no financial statements that are required to be included in the Exchange Act
Reports that are not included as required.
          (x) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse; (ii) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock; (iii) there has been no material
adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company and its
subsidiaries; (iv) there has not been any material transaction entered into or
any material transaction that is probable of being entered into by the Company,
other than transactions in the ordinary course of business; and (v) there has
not been any obligation, direct or contingent, which is material to the Company
taken as a whole, incurred by the Company, except obligations incurred in the
ordinary course of business.

-7-



--------------------------------------------------------------------------------



 



          (y) Investment Company Act. The Company is not an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under Section 8 of the United States Investment
Company Act of 1940 (the “Investment Company Act”); and the Company is not and,
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, will not be an “investment company” as defined in the Investment
Company Act.
          (z) Ratings. No “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g)(2) (i) has
imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in
Section 7(b)(ii) hereof.
          (aa) Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on
any national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system.
          (bb) Rule 144A. The Offered Securities satisfy the requirements set
forth in Rule 144A(d)(3).
          (cc) No Registration. The offer and sale of the Offered Securities in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the Securities Act by reason of Section 4(2) thereof; and it is
not necessary to qualify an indenture in respect of the Offered Securities under
the United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).
          (dd) No General Solicitation; No Directed Selling Efforts. Neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
(i) has, within the six-month period prior to the date hereof, offered or sold
the Offered Securities or any security of the same class or series as the
Offered Securities or (ii) has offered or will offer or sell the Offered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c). The Company has not entered and will not
enter into any contractual arrangement with respect to the distribution of the
Offered Securities except for this Agreement.
          (ee) Reporting Status. The Company is subject to Section 13 or 15(d)
of the Exchange Act. The Common Stock constitutes “actively traded securities,”
as defined in Section 101(c)(1) of Regulation M promulgated under the Exchange
Act, and the Company satisfies the requirements applicable to an issuer under
paragraph (a)(1) and (a)(2) of Rule 139 promulgated under the Securities Act.
          (ff) Trading Plans. As of the date hereof, none of the executive
officers or directors of the Company, or any entities or other persons
affiliated or associated with any executive officer or director of the Company,
has in place a written trading plan for trading the Company’s securities
pursuant to Rule 10b5-1 promulgated under the Exchange Act, other than Allen E.
Snyder and The Gianforte Family Charitable Trust. True and correct copies of the
written trading plans of Allen E. Snyder and The Gianforte Family Charitable
Trust have been provided to the Representative.
          (gg) Executive Officers and Directors. Each of the executive officers
and directors of the Company are listed on Schedule D hereto.
     3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 97.25% of the principal amount
thereof plus accrued interest from November 22, 2010 to the First Closing Date
(as hereinafter defined), the respective principal amounts of Firm Securities
set forth opposite the names of the several Purchasers in Schedule A hereto.

-8-



--------------------------------------------------------------------------------



 



     The Company will deliver against payment of the purchase price the Offered
Securities to be purchased by each Purchaser hereunder in the form of one or
more permanent global securities (the “Global Securities”) in definitive form
without interest coupons deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in the Global Securities will be held only in
book-entry form through DTC except in the limited circumstances described in the
Final Offering Circular.
     Payment for the Firm Securities shall be made by the Purchasers in Federal
(same day) funds by wire transfer to an account at a bank acceptable to Credit
Suisse drawn to the order of the Company at the office of Wilson Sonsini
Goodrich & Rosati, Professional Corporation (“WSGR”), 650 Page Mill Road, Palo
Alto, California 94304 at 10:00 A.M. (New York time), on November 22, 2010, or
at such other time not later than seven full business days thereafter as the
Representative and the Company determine, such time being herein referred to as
the “First Closing Date”, against delivery to the Trustee as custodian for DTC
of the Global Securities representing all of the Firm Securities. The Global
Securities representing all of the Firm Securities will be made available for
checking at the above office of WSGR at least 24 hours prior to the First
Closing Date.
     In addition, upon written notice from the Representative given to the
Company from time to time not more than 13 days subsequent to the date of this
Agreement, the Purchasers may purchase all or less than all of the Optional
Securities at the purchase price per principal amount of Offered Securities
(including any accrued interest thereon to the related Optional Closing Date) to
be paid for the Firm Securities. The Company agrees to sell to the Purchasers
the principal amount of Optional Securities specified in such notice and the
Purchasers agree, severally and not jointly, to purchase such Optional
Securities. Such Optional Securities shall be purchased from the Company for the
account of each Purchaser in the same proportion as the principal amount of Firm
Securities set forth opposite such Purchaser’s name in Schedule A hereto bears
to the total principal amount of Firm Securities (subject to adjustment by
Credit Suisse to eliminate fractions). No Optional Securities shall be sold or
delivered unless the Firm Securities previously have been, or simultaneously
are, sold and delivered. The right to purchase the Optional Securities or any
portion thereof may be exercised from time to time and to the extent not
previously exercised may be surrendered and terminated at any time upon notice
by Credit Suisse to the Company.
     Each time for the delivery of and payment for the Optional Securities,
being herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by the
Representative on behalf of the several Purchasers but shall not be later than
seven full business days after written notice of election to purchase Optional
Securities is given. Payment for the Optional Securities being purchased on each
Optional Closing Date shall be made by each Purchaser in Federal (same day)
funds by wire transfer to an account at a bank acceptable to Credit Suisse drawn
to the order of the Company at the office of WSGR, at 10:00 A.M. (New York time)
(or such other time as agreed to by the Representative and the Company) on such
Optional Closing Date, against delivery to the Trustee as custodian for DTC of
the Global Securities representing all of the Optional Securities being
purchased on such Optional Closing Date. The Global Securities representing all
of the Optional Securities to be purchased at each Optional Closing Date will be
made available for checking at the above office of WSGR at least 24 hours prior
to such Optional Closing Date.
     4. Representations by Purchasers; Resale by Purchasers.
          (a) Each Purchaser, severally and not jointly, represents and warrants
to the Company that it is an “accredited investor” within the meaning of
Regulation D under the Securities Act.
          (b) Each Purchaser, severally and not jointly, acknowledges that the
Offered Securities have not been registered under the Securities Act and may not
be offered or sold within the United States except pursuant to an exemption from
the registration requirements of the Securities Act.

-9-



--------------------------------------------------------------------------------



 



Each Purchaser, severally and not jointly, represents and agrees that it has
offered and sold the Offered Securities, and will offer and sell the Offered
Securities, only in accordance with Rule 144A.
          (c) Each Purchaser, severally and not jointly, agrees that it and each
of its affiliates has not entered and will not enter into any contractual
arrangement with respect to the distribution of the Offered Securities except
for any such arrangements with the other Purchasers or affiliates of the other
Purchasers or with the prior written consent of the Company.
          (d) Each Purchaser, severally and not jointly, agrees that it and each
of its affiliates will not offer or sell the Offered Securities in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c), including, but not limited to (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser, severally and not jointly,
agrees, with respect to resales made in reliance on Rule 144A of any of the
Offered Securities, to deliver either with the confirmation of such resale or
otherwise prior to settlement of such resale a notice to the effect that the
resale of such Offered Securities has been made in reliance upon the exemption
from the registration requirements of the Securities Act provided by Rule 144A.
     5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:
          (a) Amendments and Supplements to Offering Circulars. The Company will
promptly advise the Representative of any proposal to amend or supplement the
Preliminary or Final Offering Circular and will not effect such amendment or
supplementation without the Representative’s consent. If, at any time prior to
the completion of the resale of the Offered Securities by the Purchasers, there
occurs an event or development as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or would include an untrue statement of a material fact
or omitted or would omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any such time to amend or
supplement the Preliminary or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material to comply with any applicable
law, the Company promptly will notify the Representative of such event and
promptly will prepare and furnish, at its own expense, to the Purchasers and the
dealers and to any other dealers at the request of the Representative, an
amendment or supplement which will correct such statement or omission or effect
such compliance. Neither the Representative’s consent to, nor the Purchasers’
delivery to offerees or investors of, any such amendment or supplement shall
constitute a waiver of any of the conditions set forth in Section 7.
          (b) Furnishing of Offering Circulars. The Company will furnish to the
Representative copies of the Preliminary Offering Circular, each other document
comprising a part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representative requests. At any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act, the Company will promptly
furnish or cause to be furnished to the Representative (and, upon request, to
each of the other Purchasers) and, upon request of holders and prospective
purchasers of the Offered Securities, to such holders and purchasers, copies of
the information required to be delivered to holders and prospective purchasers
of the Offered Securities pursuant to Rule 144A(d)(4) (or any successor
provision thereto) in order to permit compliance with Rule 144A in connection
with resales by such holders of the Offered Securities. The Company will pay the
expenses of printing and distributing to the Purchasers all such documents.
          (c) Blue Sky Qualifications. The Company will arrange for the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such

-10-



--------------------------------------------------------------------------------



 



jurisdictions in the United States and Canada as the Representative designates
and will continue such qualifications in effect so long as required for the
resale of the Offered Securities by the Purchasers, provided that the Company
will not be required to qualify as a foreign corporation or to file a general
consent to service of process in any such state.
          (d) Reporting Requirements. Until the first date upon which none of
the Offered Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Purchasers, as soon as
practicable after the end of each fiscal year, a copy of its annual report to
stockholders for such year; and the Company will furnish to the Representative
and, upon request, to each of the other Purchasers (i) as soon as available, a
copy of each report and any definitive proxy statement of the Company filed with
the Commission under the Exchange Act or mailed to stockholders, and (ii) from
time to time, such other information concerning the Company as the
Representative may reasonably request. However, so long as the Company is
subject to the reporting requirements of either Section 13 or Section 15(d) of
the Exchange Act and is timely filing reports with the Commission on its
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), it is not
required to furnish such reports or statements to the Purchasers.
          (e) Transfer Restrictions. During the period of one year after the
later of the First Closing Date and the last Optional Closing Date, the Company
will, upon request, furnish to the Representative, each of the other Purchasers
and any holder of Offered Securities a copy of the restrictions on transfer
applicable to the Offered Securities.
          (f) No Resales by Affiliates. The Company will not, and will not
permit any of its affiliates (as defined in Rule 144) to, resell any of the
Offered Securities that have been reacquired or acquired, as the case may be, by
any of them unless such resale is pursuant to an effective registration
statement or, in the case of affiliates, pursuant to a transaction that complies
with all of the applicable conditions of Rule 144 such that, as a result of such
transaction, the purchaser will receive Offered Securities that are no longer
restricted securities (as defined in Rule 144).
          (g) Investment Company. During the period of two years after the later
of the First Closing Date and the last Optional Closing Date, the Company will
not be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.
          (h) Payment of Expenses. The Company will pay all expenses incidental
to the performance of its obligations under this Agreement and the Indenture,
including but not limited to (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities,
the preparation and printing of this Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities; (iii) the cost of making the Offered Securities eligible for
the DTC book entry system and any expenses incidental thereto; (iv) the cost of
any advertising approved by the Company in connection with the issue of the
Offered Securities; (v) any expenses (including fees and disbursements of
counsel to the Purchasers) incurred in connection with qualification of the
Offered Securities for sale under the laws of such jurisdictions in the United
States and Canada as the Representative designates and the preparation and
printing of memoranda relating thereto; (vi) any fees charged by investment
rating agencies for the rating of the Offered Securities; and (vii) expenses
incurred in distributing the Preliminary Offering Circular, any other documents
comprising any part of the General Disclosure Package, the Final Offering
Circular (including any amendments and supplements thereto) and any Supplemental
Marketing Material to the Purchasers. The Company will also pay or reimburse the
Purchasers (to the extent incurred by them) for costs and expenses of the
Purchasers and the Company’s officers and employees relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s officers and employees and any other expenses of the Company including
the

-11-



--------------------------------------------------------------------------------



 



chartering of airplanes. It is understood, however, that except as otherwise
provided in this Agreement, the Purchasers will pay all of their own costs and
expenses, including fees and disbursements of their counsel.
          (i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Purchaser.
          (j) Absence of Manipulation. In connection with the offering, until
Credit Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of its affiliates will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither it nor any of its affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.
          (k) Restriction on Sale of Securities. For a period of 90 days after
the date hereof, the Company will not, directly or indirectly, take any of the
following actions with respect to any Offered Securities or Underlying Shares,
or any securities convertible into or exchangeable or exercisable for any
Offered Securities or Underlying Shares (“Lock-Up Securities”): (i) offer, sell,
issue, contract to sell, pledge or otherwise dispose of Lock-Up Securities,
(ii) offer, sell, issue, contract to sell, contract to purchase or grant any
option, right or warrant to purchase Lock-Up Securities, (iii) enter into any
swap, hedge or any other agreement that transfers, in whole or in part, the
economic consequences of ownership of Lock-Up Securities, (iv) establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position in Lock-Up Securities within the meaning of Section 16 of the Exchange
Act or (v) file with the Commission a registration statement under the
Securities Act relating to Lock-Up Securities or publicly disclose the intention
to take any such action, without the prior written consent of Credit Suisse,
except in all cases (a) issuances of Lock-Up Securities to be sold hereunder,
(b) issuances of Lock-Up Securities pursuant to the conversion or exchange of
convertible or exchangeable securities or the exercise of warrants or options,
in each case outstanding on the date hereof and described in the General
Disclosure Package, and (c) grants of stock options, stock awards or restricted
stock units, or issuances of shares of Common Stock, pursuant to the terms of a
stock incentive plan or employee stock purchase plan in effect on the date
hereof and described in the General Disclosure Package (provided, that such
securities, other than shares of our common stock issued pursuant to our
employee stock purchase plan, do not vest or are otherwise non-transferable
during the 90-day period referred to above), or issuances of shares of Common
Stock pursuant to the exercise of such options granted during the 90-day period
referred to above (provided, that such shares of Common Stock are
non-transferable during such 90-day period). The Company will not at any time
directly or indirectly, take any action referred to in clauses (i) through
(v) above with respect to any securities under circumstances where such offer,
sale, pledge, contract or disposition would cause the exemption afforded by
Section 4(2) of the Securities Act to cease to be applicable to the offer and
sale of the Offered Securities.
          (l) Underlying Shares. The Company will reserve and keep available at
all times, free from preemptive or similar rights, out of its authorized but
unissued shares of Common Stock, for the purpose of effecting the conversion of
the Offered Securities into the Underlying Shares, the full number of Underlying
Shares issuable upon conversion of all outstanding Offered Securities.
          (m) NASDAQ. The Company will use its reasonable best efforts to
maintain the listing of the Common Stock on The NASDAQ Stock Market.
     6. Free Writing Communications.
          (a) Issuer Free Writing Communications. The Company represents and
agrees that, unless it obtains the prior consent of Credit Suisse, and each
Purchaser represents and agrees that, unless it

-12-



--------------------------------------------------------------------------------



 



obtains the prior consent of the Company and Credit Suisse, it has not made and
will not make any offer relating to the Offered Securities that would constitute
an Issuer Free Writing Communication other than those Issuer Free Writing
Communications listed on Schedule B and Schedule C hereto.
          (b) Term Sheets. The Company consents to the use by any Purchaser of a
Free Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular
or (ii) does not contain any material information about the Company or its
securities that was provided by or on behalf of the Company, it being understood
and agreed that the Company shall not be responsible to any Purchaser for
liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) as compared with the information in the
Preliminary Offering Circular or the Final Offering Circular or the General
Disclosure Package.
     7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Firm Securities on the First
Closing Date and for the Optional Securities on each Optional Closing Date will
be subject to the accuracy of the representations and warranties of the Company
herein (as though made on the Closing Date), to the accuracy of the statements
of officers of the Company made pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder and to the following
additional conditions precedent:
          (a) Accountants’ Comfort Letter. The Purchasers shall have received
letters, dated, respectively, the date hereof and the Closing Date, of KPMG LLP
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Laws and substantially in the form of Schedule E
hereto (except that, in any letter dated a Closing Date, the specified date
referred to in Schedule E hereto shall be a date no more than three days prior
to such Closing Date).
          (b) No Material Adverse Change. Subsequent to the execution and
delivery of this Agreement, there shall not have occurred (i) any change, or any
development or event involving a prospective change, in the condition (financial
or otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to market the Offered Securities; (ii) any downgrading in the rating of any debt
securities or preferred stock of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g)), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities or preferred stock of the Company
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representative, impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market; (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange, or any setting of minimum or maximum prices for trading on such
exchange; (v) any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (vi) any banking moratorium declared
by any U.S. federal or New York authorities; (vii) any major disruption of
settlements of securities, payment, or clearance services in the United States
or any other country where securities of the Company are listed; or (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of the Representative,
the effect of any such attack, outbreak, escalation, act, declaration, calamity
or emergency is such as to make it in the judgment of the Representative
impractical or inadvisable to market the Offered Securities or to enforce
contracts for the sale of the Offered Securities.
          (c) Opinion of Counsel for Company. The Purchasers shall have received
an opinion, dated such Closing Date, of (i) Dorsey & Whitney LLP, outside
counsel for the Company, in the

-13-



--------------------------------------------------------------------------------



 



form of Exhibit A hereto, (b) Dorsey & Whitney (Europe) LLP, outside counsel for
the Company, in form and substance reasonably satisfactory to the
Representative, and (iii) Alan A. Rassaby, General Counsel for the Company, in
the form of Exhibit B hereto.
          (d) Opinion of Counsel for Purchasers. The Purchasers shall have
received from WSGR, counsel for the Purchasers, such opinion or opinions, dated
such Closing Date, with respect to such matters as the Representative may
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
          (e) Officers’ Certificate. The Purchasers shall have received a
certificate, dated such Closing Date, of an executive officer of the Company and
a principal financial or accounting officer of the Company in which such
officers shall state that the representations and warranties of the Company in
this Agreement are true and correct, that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to such Closing Date, and that, subsequent to the date of
the most recent financial statements in the General Disclosure Package there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole except as set forth in the General Disclosure
Package or as described in such certificate.
          (f) Lockup Letters. On or prior to the date hereof, the Purchasers
shall have received lockup letters (i) from each of the executive officers and
directors of the Company, other than Greg R. Gianforte, in the form of Exhibit C
hereto, and (ii) from Greg R. Gianforte, Susan Gianforte and from The Gianforte
Family Charitable Trust, in the form of Exhibit D hereto.
     The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. Credit Suisse may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder, whether in respect of an Optional Closing Date or otherwise.
     8. Indemnification and Contribution.
          (a) Indemnification of Purchasers. The Company will indemnify and hold
harmless each Purchaser, its officers, employees, agents, partners, members,
directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication, or arise out of or are based upon the omission or alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
will reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating, preparing
or defending against any loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto) whether threatened or commenced and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through Credit Suisse specifically for use therein, it being understood and
agreed that the only such information consists of the information described as
such in subsection (b) below.

-14-



--------------------------------------------------------------------------------



 



          (b) Indemnification of Company. Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, each of its directors and each
of its officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through Credit Suisse specifically for use therein, and will reimburse any legal
or other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser:
under the caption “Plan of Distribution”, paragraphs 3, 10 and 11 and the second
sentence of paragraph 9; provided, however, that the Purchasers shall not be
liable for any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement.
          (c) Actions against Parties; Notification. Promptly after receipt by
an indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.
          (d) Contribution. If the indemnification provided for in this Section
is unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative

-15-



--------------------------------------------------------------------------------



 



benefits referred to in clause (i) above but also the relative fault of the
Company on the one hand and the Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchasers from the Company under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Offered Securities purchased by it were
resold exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint. The Company and the Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).
     9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate principal amount of Offered
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on such Closing Date, Credit
Suisse may make arrangements satisfactory to the Company for the purchase of
such Offered Securities by other persons, including any of the Purchasers, but
if no such arrangements are made by such Closing Date, the non-defaulting
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Purchasers agreed but failed to purchase on such Closing Date. If any Purchaser
or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities that the Purchasers are
obligated to purchase on such Closing Date and arrangements satisfactory to
Credit Suisse and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 10 (provided that if such default
occurs with respect to Optional Securities after the First Closing Date, this
Agreement shall not terminate as to the Firm Securities or any Optional
Securities purchased prior to such termination). As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.
     10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect and if any Offered Securities have been purchased hereunder the
representations and warranties in Section 2 and all obligations under Section 5
shall also remain in effect. If the purchase of the Offered Securities by the
Purchasers is not consummated for any reason other than

-16-



--------------------------------------------------------------------------------



 



solely because of the termination of this Agreement pursuant to Section 9, the
Company will reimburse the Purchasers for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities.
     11. Notices. All communications hereunder will be in writing and, if sent
to the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to the Company, will be
mailed, delivered or telegraphed and confirmed to it at RightNow Technologies,
Inc., RightNow Technologies, Inc., 136 Enterprise Boulevard, Bozeman, Montana
59718, Attention: Alan A. Rassaby; provided, however, that any notice to a
Purchaser pursuant to Section 8 will be mailed, delivered or telegraphed and
confirmed to such Purchaser.
     12. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.
     13. Representation of Purchasers. You will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
you will be binding upon all the Purchasers.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
     15. Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
          (a) No Other Relationship. The Representative has been retained solely
to act as an initial purchaser in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Representative has been created in
respect of any of the transactions contemplated by this Agreement or the
Preliminary or Final Offering Circular, irrespective of whether the
Representative has advised or is advising the Company on other matters;
          (b) Arm’s-Length Negotiations. The purchase price of the Offered
Securities set forth in this Agreement was established by the Company following
discussions and arms-length negotiations with the Representative and the Company
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;
          (c) Absence of Obligation to Disclose. The Company has been advised
that the Representative and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Representative has no obligation to disclose such interests and
transactions to Company by virtue of any fiduciary, advisory or agency
relationship; and
          (d) Waiver. The Company waives, to the fullest extent permitted by
law, any claims it may have against the Representative for breach of fiduciary
duty or alleged breach of fiduciary duty and agrees that the Representative
shall have no liability (whether direct or indirect) to the Company in respect
of such a fiduciary duty claim or to any person asserting a fiduciary duty claim
on behalf of or in right of the Company, including stockholders, employees or
creditors of the Company.
     16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

-17-



--------------------------------------------------------------------------------



 



     The Company hereby submits to the non-exclusive jurisdiction of the Federal
and state courts in the Borough of Manhattan in The City of New York in any suit
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.
[Signature page follows]

-18-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

            Very truly yours,

RightNow Technologies, Inc.
      By   /s/ GREG GIANFORTE         Name:   Greg Gianforte        Title:  
CEO     

        The foregoing Purchase Agreement
   is hereby confirmed and accepted
   as of the date first above written.

Credit Suisse Securities (USA) LLC
    By:   /s/ ANDREW LEONARD       Name:   Andrew Leonard      Title:   Director
      Acting on behalf of itself
and as the Representative of
the several Purchasers     

-19-